ORDER

PER CURIAM.
Rita Patrick (“Patrick”) appeals from the trial court’s judgment granting summary judgment in favor of Alfred A. Berv-ing, Cyrilla Berving, Rockport, Inc. (collectively, the “Bervings”), Stinson, Mag & Fizzell, P.C. and Mark Kinzie (collectively, the “Law Firm”) (the Bervings and the Law Firm shall collectively be referred to as “Respondents”) and finding there was no substantial evidence to support Patrick’s malicious prosecution claim against Respondents. We affirm.
Patrick alleges six points on appeal. In Points I — III, Patrick argues the trial court erred in granting summary judgment in favor of the Bervings because they lacked probable cause to initiate the underlying suit. The underlying suit in this case was affirmed in part and reversed and remanded in part by this Court, Alfred A. Berving, et.al. v. R & R Company et. al., 70 S.W.3d 10 (Mo.App. E.D.2002). In Point IV, Patrick argues the trial court erred in finding she did not have a cause of action for abuse of civil process against the Berv-ings for initiating the underlying suit. In Points V and VI, she argues the trial court erred in granting summary judgment in favor of the Law Firm because the Law Firm lacked probable cause in initiating the underlying suit and acted with malice.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).